DETAILED ACTION

Applicant amended claims 1, 18, 34-35, and 40 in the amendment dated 3/10/2021.
Claims 1-40 and 47-49 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
Applicants argue the prior art does not teach communication routing information pre-configured by the party; processing the pre-configured communication routing information and the behavior information at least in part on the basis of medication information in an attempt to determine if said pre-configured communication routing information stored in a memory is suitable for modification by the party; and wherein a future incoming call routing to the party’s devices other than the at least one termination device.

However, the examiner respectfully disagrees.  Firstly, Prior Art Nadler clearly deals with the routing of call, “In some embodiments, the method includes: routing an incoming call addressed to the wireless communication device to an alternate destination, based on the identity of the user of the wireless communication device, the location of the wireless communication device, and the location context information related to the wireless communication device” (Paragraph 14). Secondly, as seen in Horvitz, “The profile options can include setting one or more profile areas relating to the user such as a home or work profile.  The user can then select a plurality of message delivery options, priority settings and reminder settings related to the selected profile” (Paragraph 11), (Also see Paragraphs 73, 80, 89 which further detail configurable delivery options, such as how/when/where to delivery messages). Thus, communications can be routed to a party’s other devices other than the at least one termination device. Finally, Agarwal teaches wherein communication routing information is suitable for modification by the party “As shown, the recipient may be prompted 218, to determine whether peer-to-peer communication is preferred.  Additionally, the recipient may be prompted 222 to determine whether an IM communication 224 with an IM address 22, or prompted 226 to determine whether a voice communication 226 that utilizes a text to speech conversion 228 may be preferred”, (Paragraph 49).  Thus the called party in this case can be prompted to modify communication routing information (by selecting new communication methods/alternatives).  Therefore, applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10-11, 13-25, 27-28, 30-37, 39-40 and 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knauerhase (US 2007/0299927 A1) in view of Agarwal (US 2009/0055502 A1) and further in view of Horvitz (US 2003/0046421 A1) and further in view of Nadler (US 2009/0131080 A1).

With regards to Claim 1, Knauerhase teaches monitoring behavior information associated to a party (i.e., further that optimally and intelligently route the message to the recipient over one or more communication channels based on presence information, which indicates the recipient's state of accessibility via the various communication channels, Paragraph 15; The Discovery component 301 may be responsible for discovering and/or collecting information relating to the accessibility state for each of a recipient's potential communication channels. As used herein, "accessibility" encompasses both the "reachability" of a message recipient via a given communications channel and the "availability" of the recipient on the channel under consideration. A recipient is deemed to be "reachable" on a channel if there is communications connectivity for the channel--that is, if a signal path exists between the sender and the recipient over the channel under consideration, Paragraph 17; state of accessibility/presence is behavior information associated with a party that is monitored); 
processing the communication routing information and the behavior information at least in part on the basis of modification information in an attempt to determine if said communication routing information stored in a memory is suitable for modification (i.e., 

Knauerhase does not explicitly disclose a method implemented by a network entity, said method comprising: monitoring communication routing information, the communication routing information being indicative of an incoming communications addressed to a communication device of the party being routed to at least one termination device as an alternative destination device under one or more rules; and communication routing information is suitable for modification by the party. 
Agarwal does teach a method implemented by a network entity, said method comprising: monitoring communication routing information, the communication routing information being indicative of an incoming communication addressed to a communication device of the party being routed to at least one termination device as an alternative destination device under one or more rules (i.e., a server of the recipient 108 may monitor incoming messages to determine whether a delay is present. In such embodiments, the delay may be identified without a notification being sent over a low-latency channel, Paragraph 31; For example, the system may alert either a sender 106 or a receiver 108 about a delay, such that, in response, information of the message 102 may be communicated using an alternate mechanism, Paragraph 32; must monitor communication routing information (alternative mechanisms) to route delayed (messages being rerouted as a result of delay is a rule)); and communication routing information is suitable for modification by the party (i.e., As shown, the recipient may be prompted 218, to determine whether peer-to-peer communication is preferred.  Additionally, the recipient may be prompted 222 to determine whether an IM communication 224 with an IM address 22, or prompted 226 to determine whether a voice communication 226 that utilizes a text to speech conversion 228 may be preferred, Paragraph 49) in order to ensure a communication is delivered to the recipient (Paragraph 4).  Therefore, based on Knauerhase in view of Agarwal, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of Agarwal with the system of Knauerhase in order to ensure a communication is delivered to the recipient.

Knauerhase and Agarwal do not explicitly disclose communication routing information pre-configured by the party;  incoming communications being routed to at least one termination device as an alternative destination under one or more rules preconfigured by the party, the one or more rules preconfigured by the party comprising a condition indicative of the party’s unavailability to engage in communication exchanges via the communication device, the communication routing information being configurable by the called party; and causing the party to be advised when said processing has determined that the pre-configured communication routing information stored in the memory is suitable for medication to reconfigure at least a part of the one or more rules preconfigured by the party in the communication routing information so that a future incoming communication to the party is routed to the party’s devices other than the at least one termination device based on the modified one or more rules without notification to a sender of the future incoming communication.  
Horvitz does teach communication routing information pre-configured by the party (i.e., the profile options can include setting one or more profile areas relating to the user such as a home or work profile. The user can then select a plurality of message delivery options,  incoming communications being routed to at least one termination device as an alternative destination under one or more rules preconfigured by the party, the one or more rules preconfigured by the party comprising a condition indicative of the party’s unavailability to engage in communication exchanges via the communication device, the communication routing information being configurable by the called party (i.e., An adaptable and configurable graphical user interface is provided in order to manage a plurality of prioritized messages and associated functionalities, such as the control and status of the adaptation to a particular user's preferences, and policies for performing alerting or context-sensitive routing of the information based on the user's situation and one or measures associated with the nature or urgency of the content of information items, Paragraph 10; The profile options can include setting one or more profile areas relating to the user such as a home or work profile. The user can then select a plurality of message delivery options, Paragraph 11; Paragraph 115, multiple sinks based on user's preferences/priorities; policies are configurable by the user, and are equivalent to preconfigured rules); and causing the party to be advised when said processing has determined that the pre-configured communication routing information stored in the memory is suitable for medication to reconfigure at least a part of the one or more rules preconfigured by the party in the communication routing information so that a future incoming communication to the party is routed to the party’s devices other than the at least one termination device based on the modified one or more rules without notification to a sender of the future incoming communication (i.e., The dialog can then be employed by the 
Knauerhase, Agarwal and Horvitz do not explicitly disclose where the communication is a call; and the one or more conditions comprising a condition indicative of the party’s unavailability to engage in call exchanges via the communication device.  Nadler does teach wherein the communications is a call (i.e., In some embodiments, the method includes : routing an incoming call addressed to the wireless communication device to an alternate destination, based on the identity of the user of the wireless communication device, the location of the wireless communication device, and the location context information related to the wireless communication device, Paragraph 14); the one or more conditions comprising a condition indicative of the party’s unavailability to engage in call exchanges via the communication device (i.e., In some embodiments, the method includes : routing an incoming call addressed to the wireless communication device to an alternate destination, based on the identity of the user of the wireless communication device, the location of the wireless communication device, and the location context information related to the wireless communication device, Paragraph 14; Paragraph 15; Paragraph 63, user may be in a meeting; Paragraph 64, quiet zone; thus different zones (i.e., quiet zone) may be determined/set (based upon conditions indicating a user’s unavailability ) where the messages are to be routed as a result of a user’s presence within the zone) in order to route an incoming call to an alternative destination based on various information (Paragraph 14).  Therefore based on Knauerhase in view of Agarwal and Horvitz, and further in view of Nadler, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of Nadler with the system of Knauerhase, Agarwal and Horvitz in order to route an incoming call to an alternative destination based on various information.


wherein the at least one termination device to which incoming communications for the party are to be routed, includes at least one first termination device to which incoming communications are to be routed (i.e., As further examples, a user at endpoint 101 may send a text message to a user at cell phone 104 or handheld computer 105 and/or may send a voice message (e.g., using Internet Protocol (IP) telephony) to a user at cell phone 104, handheld 105 or landline telephone 106. In general, virtually any endpoint that can connect to a communications network can send messages to any other endpoint connected to the network, Paragraph 5).

With regards to Claim 3, Knauerhase teaches wherein the behavior information is indicative of one of communication devices from which the party has made an outgoing call, the modification information being indicative that the communication routing information is suitable for modification when the communication device from which the party has made an outgoing call is not the at least one first termination device specified in the communication routing information (i.e., The Cellular presence discovery subcomponent 305 is used to discover accessibility state information based on a user's cell phone usage. For example, when a user turns on and/or uses his cell phone while within cell signal range, data packets are transmitted from the cell phone to the cellular service provider's computer system. From the received data packets, the cell provider's computer system may determine at least the following information: (1) whether or not the user's cell phone is turned on; (2) whether or not the cell phone is currently in use; and (3) the approximate geographic location of the cell phone (i.e., the cell in which the phone is located). This information can be transmitted from the cell 

With regards to Claim 4, Knauerhase teaches wherein the behavior information is indicative that the party has logged on to one of communication devices, the modification information being indicative that the communication routing information is suitable for modification when the communication device is not the at least one first termination device specified in the communication routing information  (i.e., Component 306 also can check with e-mail and IM servers connected to the Internet to see if a user is currently logged into, and thus presently available via, the associated e-mail or IM system, Paragraph 21).

With regards to Claim 5, Knauerhase teaches wherein the behavior information is indicative that the party has logged on to one of communication devices, the modification information being indicative that the communication routing information is suitable for modification when said called party has logged on to a second communication device is not the at least one termination device specified in the communication routing information (i.e., Component 306 also can check with e-mail and IM servers connected to the Internet to see if a user is currently logged into, and thus presently available via, the associated e-mail or IM system, Paragraph 21).

herein the behavior information is indicative that one of communication devices associated with the party shouldn't be disturbed, the modification information being indicative that the communication routing information is suitable for modification when the communication device that shouldn't be disturbed is the at least one first termination device specified in said communication routing information (i.e., In addition, component 306 can receive user-supplied availability information such as a "do not disturb" or "away from office" indicator flag set by a user within an IM client application, Paragraph 21).

With regards to Claim 7, Knauerhase teaches the above disclosed subject matter.  However, Knauerhase does not explicitly disclose determining a suggestion as to how to modify said communication routing information; and providing said suggestion to the party.  Agarwal does teach determining a suggestion as to how to modify said communication routing information; and providing said suggestion to the party (i.e., Though, notification 112 may contain other types of information that may allow a recipient of the notification 112 to contact the sender, including information for an alternative communication channel over which the sender may be contacted and address information for that channel, Paragraph 28) in order to ensure a communication is delivered to the recipient (Paragraph 4).  Therefore, based on Knauerhase in view of Agarwal, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of Agarwal with the system of Knauerhase in order to ensure a communication is delivered to the recipient.

wherein the party originates an outgoing call from one of communication devices that is not the at least one first termination device, the suggestion being to modify the communication routing information such that the communication device on which the customer has originated an outgoing call becomes the at least one first termination device specified in the communication routing information (i.e., The Cellular presence discovery subcomponent 305 is used to discover accessibility state information based on a user's cell phone usage. For example, when a user turns on and/or uses his cell phone while within cell signal range, data packets are transmitted from the cell phone to the cellular service provider's computer system. From the received data packets, the cell provider's computer system may determine at least the following information: (1) whether or not the user's cell phone is turned on; (2) whether or not the cell phone is currently in use; and (3) the approximate geographic location of the cell phone (i.e., the cell in which the phone is located). This information can be transmitted from the cell provider's computer system to the computer system on which the Discovery component 301 resides and stored for use in making future routing decisions, as described below, Paragraph 20).

With regards to Claim 10, Knauerhase teaches wherein when the party is not in proximity to the at least one first termination device, the suggestion being to modify the communication routing information such that one of communication devices that is in proximity to the customer becomes the at least one first termination device specified in the communication routing information (i.e., For the purposes of this example, assume that the Bridged discovery subcomponent 307 is interested in discovering accessibility state information 

With regards to Claim 11, Knauerhase teaches the above disclosed subject matter.  However, Knauerhase does not explicitly disclose wherein under a given set of circumstances the suggestion being to modify the communication routing information such that an incoming communication for the party is routed to an alternative termination device that has been identified as being a more desirable termination device under the given set of circumstance.  Agarwal does teach wherein under a given set of circumstances the suggestion being to modify the communication routing information such that an incoming communication for the party is routed to an alternative termination device that has been identified as being a more desirable termination device under the given set of circumstance (i.e., The forwarding agent 302 may also allow the recipient to designate an alternate e-mail address 313, or any other mechanism 314 as a type of out-of-band communication, Paragraph 56) in order to ensure a communication is delivered to the recipient (Paragraph 4).  Therefore, based on Knauerhase in view of Agarwal, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of Agarwal with the system of Knauerhase in order to ensure a communication is delivered to the recipient.

With regards to Claim 13, Knauerhase teaches requesting authorization from the party to modify the communication routing information in accordance with said suggestion provided to the party; and modifying the communication routing information in accordance with said suggestion provided to the party upon authorization received from the party (i.e., the message and adding appropriate high-level routing information (e.g., presence-level information) to the message so that it will be directed to the intended recipient, a message protocol component 311 for adding low-level routing information (e.g. transport-layer level information such as Multipurpose Internet Mail Extensions (MIME) information) to the message so that it can be transported to the intended recipient, cryptography libraries 312 including, for example, public keys for authentication and encryption purposes, and network/transport-specific plugins 313, Paragraph 31).

With regards to Claim 14, Knauerhase teaches the above disclosed subject matter.  However, Knauerhase does not explicitly disclose wherein the party is advised via an instant text message when said processing has determined that the communication routing information is suitable for modification.  Agarwal does teach wherein the party is advised via an instant text message when said processing has determined that the communication routing information is suitable for modification (i.e., According to another embodiment, as shown in FIG. 2b, the notification 112 may include information that allows the recipient to initiate an IM communication 120 with the sender, such as by providing an IM address. The IM address provided may include the sender's normal IM address, or an ephemeral IM address 

With regards to Claim 15, Knauerhase teaches the above disclosed subject matter. However, Knauerhase does not explicitly disclose wherein the party is advised via IVR when said processing has determined that the communication routing information is suitable for modification.  Agarwal does teach wherein the party is advised via IVR when said processing has determined that the communication routing information is suitable for modification (i.e., According to the embodiment illustrated in FIG. 2c, the server 105b of the sender 106 may, upon receiving a return notification, automatically convert information 113 of the electronic mail message to speech, via a text-to-speech converter 122. The information may then be relayed, out-of-band, to a voice mail system 124 of the recipient 108, or forwarded in any other suitable way. By way of example, according to one embodiment of a voicemail system, the text of an electronic mail message is converted to speech which is then vocalized directly to the intended recipient over a telephone line, either to a person or a machine, Paragraph 37) in order to ensure a communication is delivered to the recipient (Paragraph 4).  Therefore, based on Knauerhase in view of Agarwal, it would have been obvious to one having ordinary skill in 

With regards to Claim 16, Knauerhase teaches the above disclosed subject matter.  However, Knauerhase does not explicitly disclose wherein the party is advised via email when said processing has determined that the communication routing information is suitable for modification.  Agarwal does teach wherein the party is advised via email when said processing has determined that the communication routing information is suitable for modification (i.e., The forwarding agent 302 may also allow the recipient to designate an alternate e-mail address 313, or any other mechanism 314 as a type of out-of-band communication Paragraph 56) in order to ensure a communication is delivered to the recipient (Paragraph 4).  Therefore, based on Knauerhase in view of Agarwal, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of Agarwal with the system of Knauerhase in order to ensure a communication is delivered to the recipient.

With regards to Claim 17, Knauerhase teaches a softswitch configured to implement the method defined in claim 1 (i.e., The communication links 108 connecting the endpoints 101-106 to the LAN/WAN 100 or the gateway 107 may be wired or wireless, Paragraph 3).

The limitations of Claim 18 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.

The limitations of Claim 20 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 21 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 22 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 23 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
The limitations of Claim 24 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.
The limitations of Claim 25 are rejected in the analysis of Claim 8 above, and the claim is rejected on that basis.
The limitations of Claim 27 are rejected in the analysis of Claim 10 above, and the claim is rejected on that basis.
The limitations of Claim 28 are rejected in the analysis of Claim 11 above, and the claim is rejected on that basis.
The limitations of Claim 30 are rejected in the analysis of Claim 13 above, and the claim is rejected on that basis.
The limitations of Claim 31 are rejected in the analysis of Claim 14 above, and the claim is rejected on that basis.

The limitations of Claim 33 are rejected in the analysis of Claim 16 above, and the claim is rejected on that basis.
The limitations of Claim 34 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 35 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 36 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.

With regards to Claim 37, Knauerhase teaches wherein the location information is indicative of a geographical position of the party, the modification information being indicative that the communication routing information is suitable for being modified when the geographical position of the party is not in proximity to at least one first termination device specified in said communication routing information (i.e., . From the received data packets, the cell provider's computer system may determine at least the following information: (1) whether or not the user's cell phone is turned on; (2) whether or not the cell phone is currently in use; and (3) the approximate geographic location of the cell phone (i.e., the cell in which the phone is located). This information can be transmitted from the cell provider's computer system to the computer system on which the Discovery component 301 resides and stored for use in making future routing decisions, Paragraph 20; Accordingly, systems and 

With regards to Claim 39, Knauerhase teaches wherein monitoring the location information associated to the party is performed by monitoring one of GPS coordinates and cellular triangulation coordinates (i.e., . From the received data packets, the cell provider's computer system may determine at least the following information: (1) whether or not the user's cell phone is turned on; (2) whether or not the cell phone is currently in use; and (3) the approximate geographic location of the cell phone (i.e., the cell in which the phone is located). This information can be transmitted from the cell provider's computer system to the computer system on which the Discovery component 301 resides and stored for use in making future routing decisions, Paragraph 20).

The limitations of Claim 40 are rejected in the analysis of Claim 35 above, and the claim is rejected on that basis.
The limitations of Claim 47 are rejected in the analysis of Claims 7 and 13 above, and the claim is rejected on that basis.

The limitations of Claim 49 are rejected in the analysis of Claim 47 above, and the claim is rejected on that basis.

Claims 9, 26 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knauerhase (US 2007/0299927 A1) in view of Agarwal (US 2009/0055502 A1), Horvitz (US 2003/0046421 A1) and Nadler (US 2009/0131080 A1), and further in view of Hill (2009/0111474 A1).

With regards to Claim 9, Knauerhase, Agarwal, Horvitz and Nadler teach the above disclosed subject matter. However, Knauerhase, Agarwal, Horvitz and Nadler do not explicitly disclose wherein when the party is in proximity to one of communication devices that has a cheaper cost structure than the at least one first termination device, the suggestion being to modify the communication routing information such that the communication device with the cheaper cost structure becomes one of the at least one first termination devices specified in the communication routing information.  Hill does teach wherein when the party is in proximity to one of communication devices that has a cheaper cost structure than the at least one first termination device, the suggestion being to modify the communication routing information such that the communication device with the cheaper cost structure becomes one of the at least one first termination devices specified in the communication routing information (i.e., In another embodiment, the base stations having a wired link 110 are instructed to transmit their 
The limitations of Claim 26 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.
The limitations of Claim 38 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.


Claims 12 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knauerhase (US 2007/0299927 A1) in view of Agarwal (US 2009/0055502 A1) and Horvitz (US 2003/0046421 A1) and Nadler (US 2009/0131080 A1), and further in view of Ridley (US 2009/0247188 A1).

With regards to Claim 12, Knauerhase, Agarwal, Horvitz and Nadler teach the above disclosed subject matter. However, Knauerhase, Agarwal, Horvitz and Nadler do not explicitly disclose wherein when a user of the at least one first termination device should not be wherein when a user of the at least one first termination device should not be disturbed, the suggestion being to modify the communication routing information such that an incoming call for the party is routed to voice mail (i.e., In some embodiments, a state associated with a way point of an office (e.g., office 900) has incoming calls routed to the phone on the office desk. Whereas a state associated with a way point where a user may be busy or not wanting to be disturbed (e.g., board room 802, lunch room 806, library 808, computer presence making a presentation, phone presence on hook, etc.), the state may indicate to route incoming calls to voicemail or a receptionist, Paragraph 34) in order to properly route a message depending on a circumstance (Paragraph 3).  Therefore, based on Knauerhase in view of Agarwal, Horvitz and Nadler, and further in view of Ridley, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of Ridley with the system of Knauerhase, Agarwal, Horvitz and Nadler in order to properly route a message depending on a circumstance.
The limitations of Claim 29 are rejected in the analysis of Claim 12 above, and the claim is rejected on that basis.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        May 21, 2021